Name: Commission Implementing Regulation (EU) 2016/1928 of 4 November 2016 on determination of cargo carried for categories of ships other than passenger, ro-ro and container ships pursuant to Regulation (EU) 2015/757 of the European Parliament and of the Council on the monitoring, reporting and verification of carbon dioxide emissions from maritime transport (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: transport policy;  maritime and inland waterway transport;  environmental policy;  deterioration of the environment;  organisation of transport
 Date Published: nan

 5.11.2016 EN Official Journal of the European Union L 299/22 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1928 of 4 November 2016 on determination of cargo carried for categories of ships other than passenger, ro-ro and container ships pursuant to Regulation (EU) 2015/757 of the European Parliament and of the Council on the monitoring, reporting and verification of carbon dioxide emissions from maritime transport (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/757 of the European Parliament and of the Council of 29 April 2015 on the monitoring, reporting and verification of carbon dioxide emissions from maritime transport, and amending Directive 2009/16/EC (1), and in particular paragraph 2 of Part A of Annex II thereof, Whereas: (1) The rules on the monitoring of cargo carried and other relevant information are laid down in Annex II to Regulation (EU) 2015/757. In particular, the determination of cargo carried for categories of ships other than passenger ships, ro-ro ships and container ships is to be done in accordance with the parameters set out in point (g) of paragraph 1 of Part A to that Annex. (2) In the case of oil tankers, chemical tankers, gas carriers, bulk carriers, refrigerated cargo ships and combination carriers, it is appropriate to ensure that the determination of the average operational energy efficiency indicator is in line with the IMO Guidelines for voluntary use of the Ship Energy Efficiency Operational Indicator (EEOI) (2) since those Guidelines reflect industry practices. (3) In the case of LNG carriers and container/ro-ro cargo ships, the parameter to be used for calculating cargo carried should reflect industry practices and ensure that the information provided is accurate and comparable over time. (4) In the case of general cargo ships, the determination of cargo carried should follow a specifically developed approach that takes into account variations in cargo density significant for this ship category. It is appropriate to allow these data to be supplemented on a voluntary basis with additional data in line with the IMO Guidelines for voluntary use of the Ship Energy Efficiency Operational Indicator (EEOI). (5) In the case of vehicle carriers, the determination of cargo carried should follow a flexible approach based on two different options. In order to better reflect the special relevance of volume, it is appropriate to allow for data on a different additional parameter to be provided on a voluntary basis. (6) Ro-pax ships should be considered as a specific case in which particular conditions should apply. In view of the mixed service offered by ro-pax ships and to better reflect industry practices, two parameters should be applied to express cargo carried. (7) For other ship types not falling under any of the above categories nor under those in points (d), (e) and (f) of paragraph 1 of Part A of Annex II to Regulation (EU) 2015/757, a flexible approach should be permitted so as to fully reflect the diversity of ships carrying very different types of cargo. In order to ensure consistency and comparability of data over time in accordance with Article 4(3) of Regulation (EU) 2015/757, the company's choice concerning the most appropriate cargo carried parameter is to be documented in the ship's monitoring plan and applied accordingly. (8) The Commission has consulted parties concerned on the best industry practices on matters addressed by this Regulation. The consultation was carried out through the Shipping MRV monitoring subgroup set up under the umbrella of the European Sustainable Shipping Forum. (9) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee established by Article 26 of Regulation (EU) No 525/2013 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down rules specifying the parameters applicable to the determination of cargo carried for categories of ships other than passenger ships, ro-ro ships and container ships for the purposes of monitoring of other relevant information on a per-voyage basis pursuant to Article 9(1) of Regulation (EU) 2015/757. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) Oil tanker means a ship constructed or adapted primarily to carry crude oil or petroleum products in bulk in its cargo spaces, other than combination carriers, noxious liquid substances (NLS) tankers or gas tankers; (2) Chemical tanker means a ship constructed or adapted for the carriage in bulk of any liquid product listed in Chapter 17 of the International Code for the Construction and Equipment of Ships carrying Dangerous Chemicals in Bulk (4) or a ship constructed or adapted to carry a cargo of NLS in bulk; (3) LNG carrier means a tanker for the bulk carriage of liquefied natural gas (LNG) (primarily methane) in independent insulated tanks; (4) Gas carrier means a tanker for the bulk carriage of liquefied gases other than LNG; (5) Bulk carrier means a ship which is intended primarily to carry dry cargo in bulk, including types such as ore carriers as defined in Regulation 1 of Chapter XII of the 1998 International Convention for the Safety of Life at Sea (the SOLAS Convention), but excluding combination carriers; (6) General cargo ship means a ship with a multi-deck or single-deck hull designed primarily for the carriage of general cargo excluding specialised dry cargo ships, which are not included in the calculation of reference lines for general cargo ships, namely livestock carrier, barge carrier, heavy load carrier, yacht carrier, nuclear fuel carrier; (7) Refrigerated cargo ship means a ship designed exclusively for the carriage of refrigerated cargoes in holds; (8) Vehicle carrier means a multi-deck roll-on-roll-off cargo ship designed for the carriage of empty cars and trucks; (9) Combination carrier means a ship designed to load 100 % deadweight with both liquid and dry cargo in bulk; (10) Ro-pax ship means a ship, which carries more than 12 passengers and which has roll-on/roll-off cargo space on board; (11) Container/ro-ro cargo ship means a hybrid of a container ship and a ro-ro cargo ship in independent sections; (12) Deadweight carried means, in metric tonnes, the measured volume displacement of a ship at a load draught condition multiplied by the relative water density at departure reduced by the ship's lightweight and by the weight of the fuel on board determined at the departure of the laden voyage concerned; (13) Measured volume displacement means, in cubic meters, the volume of the moulded displacement of the ship, excluding appendages, in a ship with a metal shell, and means the volume of displacement to the outer surface of the hull in a ship with a shell of any other material; (14) Lightweight means, in metric tonnes, the actual weight of the ship with no fuel, passengers, cargo, water and other consumables on board. Article 3 Parameters to determine the cargo carried per ship category Cargo carried for the purpose of monitoring of other relevant information on a per-voyage basis pursuant to Article 9(1) of Regulation (EU) 2015/757, shall be determined as follows: (a) for oil tankers, as the mass of the cargo on board; (b) for chemical tankers, as the mass of the cargo on board; (c) for LNG carriers, as the volume of the cargo on discharge, or if the cargo is discharged at several occasions during a voyage, the sum of the cargo discharged during a voyage and the cargo discharged at all subsequent ports of call until new cargo is loaded; (d) for gas carriers, as the mass of the cargo on board; (e) for bulk carriers, as the mass of the cargo on board; (f) for general cargo ships, as deadweight carried for laden voyages and as zero for ballast voyages; (g) for refrigerated cargo ships, as the mass of the cargo on board; (h) for vehicle carriers, as the mass of the cargo on board, determined as the actual mass or as the number of cargo units or occupied lane meters multiplied by default values for their weight; (i) for combination carriers, as the mass of the cargo on board; (j) for ro-pax ships, as the number of passengers and as the mass of the cargo on board, determined as the actual mass or the number of cargo units (trucks, cars, etc.) or occupied lane meters multiplied by default values for their weight; (k) for container/ro-ro cargo ships, as the volume of the cargo on board, determined as the sum of the number of cargo units (cars, trailers, trucks and other standard units) multiplied by a default area and by the height of the deck (the distance between the floor and the structural beam), of the number of occupied lane-metres multiplied by the height of the deck (for other ro-ro cargo) and of the number of TEUs multiplied by 38,3 m3; (l) for other ship types not falling under any of the categories mentioned in points (a) to (k) nor under those in points (d), (e) and (f) of paragraph 1 of Part A of Annex II to Regulation (EU) 2015/757, as mass of cargo on board or as deadweight carried for laden voyages and zero for ballast voyages. For the purposes of point (f) of the first paragraph, the mass of the cargo on board can be used on a voluntary basis as an additional parameter. For the purposes of point (h) of the first paragraph, deadweight carried for laden voyages and zero for ballast voyages can be used on a voluntary basis as an additional parameter. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 123, 19.5.2015, p. 55. (2) MEPC.1/Circ.684. (3) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). (4) As amended by MEPC.225(64) and MSC.340(91).